Case 3:20-cv-02849-TSH Document 1-3 Filed 04/24/20 Page 1 of 3




                                            3:20-cv-02849




                                                                 3:20-cv-02849
Case 3:20-cv-02849-TSH Document 1-3 Filed 04/24/20 Page 2 of 3




                                                                 3:20-cv-02849
Case 3:20-cv-02849-TSH Document 1-3 Filed 04/24/20 Page 3 of 3




                                                                 3:20-cv-02849
